Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-11-00645-CV

         IN THE ESTATE OF RAYMOND OATMAN WHIPPLE, JR., Deceased

                From the County Court at Law No. 1, Guadalupe County, Texas
                               Trial Court No. 2006-PC-0273
                          Honorable Linda Z. Jones, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, we REVERSE the trial court’s order
granting summary judgment in favor of appellee John Leslie Whipple, Jr., Individually and as
Independent Executor of the Estate of Raymond Oatman Whipple, Jr., deceased, with respect to
the claims for forgery, breach of fiduciary duty, and fraud in a real estate transaction, and
REMAND the cause to the trial court for further proceedings with respect to those claims. In all
other respects, the judgment of the trial court is AFFIRMED. Costs of the appeal are taxed
against the party incurring same.

       SIGNED April 17, 2013.


                                               _____________________________
                                               Rebeca C. Martinez, Justice